Citation Nr: 0319406	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-33 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for an acquired 
psychoneurotic disorder (currently claimed as bipolar 
disorder).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from March 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for an acquired 
psychiatric disorder, which has been variously diagnosed, 
including as bipolar disorder.

The Board has remanded this case on two prior occasions, the 
most recent being via an October 1998 decision for additional 
development.  The case has been returned to the Board for 
additional review.  The appellant's representative submitted 
additional comments on behalf of the appellant in July 2003.


FINDINGS OF FACT

1.  The appellant currently has an Axis I mental diagnosis of 
bipolar disorder, mixed; alcohol dependence, currently in 
remission; and, polysubstance abuse, currently in remission 
and antisocial personality traits; and, an Axis II diagnosis 
of antisocial personality.

2.  The service medical records (SMRs) reflect that the 
appellant's physical examination for enlistment rated all 
areas as normal.

3.  SMRs reflect that the appellant was diagnosed as having 
an emotionally immature personality, which existed prior to 
service and was not made worse by superimposed acquired 
pathology during service.  Congenital and developmental 
defects are not subject to service connection.

4.  The competent credible evidence of record does not show 
the appellant's bipolar disorder to have been incurred 
during, or aggravated by, military service.

CONCLUSION OF LAW

The appellant's acquired psychiatric disorder, to include a 
bipolar disorder was not incurred during, or aggravated by, 
military service.  Congenital and development defects are not 
subject to service connection.  38 U.S.C.A. §§ 1110, 1153, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The December 2002 supplemental statement of the 
case informed the appellant of the provisions of the VCAA and 
VA's obligations thereunder, including VA's duty to assist 
the appellant with developing his claim.  Therefore, the 
Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO scheduled mental 
examinations of the appellant and obtained voluminous 
treatment records and records of an administrative 
determination by the Social Security Administration (SSA) and 
the State of Tennessee (TN).  All records obtained have been 
associated with the case file.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the appellant filed a claim for service 
connection for an acquired mental disorder in August 1989.  
An October 1989 rating decision denied service connection, 
and it became final in October 1990.  In May 1992, the 
appellant applied to reopen his claim for an acquired mental 
disorder, which he described as "manic depression" and 
which was classified as bipolar disorder by the RO.  By 
rating decision of July 1992, the RO determined that a VA 
psychiatric evaluation was necessary to ascertain whether his 
current bipolar disorder was service related, and 
misdiagnosed in the service as a personality disorder, as the 
appellant had alleged in prior correspondence.  By letter 
dated August 10, 1992, the RO notified the appellant that it 
was scheduling him for a VA examination.  By notation dated 
in September 1992, the RO canceled all scheduled VA 
examinations, due to undelivered notification, and indicated 
that the appellant's whereabouts were unknown.  By rating 
decision of March 1995, the RO determined that there was no 
new and material evidence submitted, and denied reopening of 
his claim for service connection for an acquired psychiatric 
disorder, classified as bipolar disorder.
Evidence submitted after October 1989, in support of 
reopening his claim for service connection for bipolar 
disorder, include findings of multiple diagnoses of mental 
disorders.  A lengthy history of alcohol abuse and substance 
abuse is reflected in VA medical records dated after October 
1989 through 1995, as well as records generated by the SSA 
and TN.  Multiple final diagnoses, which are reported in a 
November 1991 examination, include moderate bipolar disorder, 
depressive type with suicidal gesture; personality disorder--
explosive type; episodic drug dependency and history of 
convulsive seizures.  

A medical report dated July 1991, reports a psychiatric 
history given by the appellant of first being diagnosed with 
bipolar disorder, but indicated that he had the disorder 
since age 10 or ll.  An April 1992 VA medical report reflects 
diagnoses which include acute alcohol intoxication; rule out 
major depression with psychotic features; rule out 
schizophrenia and a history of attention deficit-
hyperactivity disorder-- rule out adult residual type.  A 
June 1994 treatment note reflects his history of being 
variously diagnosed with bipolar disorder, schizoaffective 
disorder, depression, panic disorder and, at the age of 12, 
being diagnosed with attention deficit disorder (ADD).

A June 1995 counseling psychology report from a VA 
psychologist reflects a history elicited from the appellant, 
wherein he claimed abusive of treatment in the service.  He 
alleged being beaten with a duffel bag while placed in 
"CPC" for being AWOL, and also alleged that he was put in a 
strait jacket and had buckets of hot and cold water thrown on 
him.  This report indicates that the appellant admitted to 
having a personality disorder, in addition to his bipolar 
disorder, and that he alleged that both these disorders were 
aggravated in service.  The psychologist's opinion, that both 
the appellant's personality disorder and his bipolar disorder 
were aggravated in service, is reflected in this June 1995 
report.  Thereafter, it was held that new and material 
evidence had been submitted, and the claim was reopened.  
Service connection was, thereafter denied, giving rise to 
this appeal.

The evaluator concluded the June 1995 psychology report with 
the opinion that, the appellant appeared to have a plausible 
plea that his conditions were aggravated by stressful 
incidents he endured while in the Marine Corps.  In an August 
1996 letter, the appellant specifically avers that the 
personality disorder with which he was diagnosed while in 
service, in reality, was a symptom of the onset of a bipolar 
disorder, which was caused by the trauma of the abuse he 
endured from his drill instructors.

The SMRs contain an October 1969 psychological consult of a 
mental evaluation of the appellant, which was performed as a 
result of the appellant's status as a subject of an 
investigation for conduct violative of the Uniform Code of 
Military Justice.  During the evaluative interview, the 
appellant reported to the evaluator that he desired a 
discharge from the Marine Corps so he could return home and 
assist his mother with her financial problems.  The 
appellant's reported family history reflected a dysfunctional 
environment, which included his parents' divorce when he was 
seven years of age.  The evaluator observed the appellant to 
be a narcissistic individual with childish mannerisms.  
Further, the evaluator stated the appellant displayed long-
standing attitudinal, characterological, behavioral patterns 
best labeled as emotionally immature personality.  The 
examiner opined that these patterns were established prior to 
service, they continued to manifest themselves in service, 
and that they were not aggravated by the appellant's service.  
The examiner also opined that the appellant was an unlikely 
candidate to finish his period of service.

The appellant's personnel records reflect that he was 
confined in St. Louis, Missouri, in September 1969, after one 
of his AWOLs was terminated by apprehension by civilian 
authorities.  An October 1969 Report of Return of Absentee 
reflects that the appellant was returned to his duty station 
under guard and confined at his duty station.  His personnel 
records reflect three disciplinary actions for his 
unauthorized absences, which imposed punishments of 
restriction to certain designated areas.  The appellant was 
administratively discharged from service for reasons of 
unfitness.

In May 1993, an administrative law judge for the SSA found 
the appellant had a disability due to a mental disorder and 
drug and alcohol abuse.  In November 1996, the SSA granted 
the appellant's appeal to the extent that, due to his claimed 
lengthy sobriety, his disability was listed as due solely to 
a mental disorder.

During an October 1993 disability determination for TN, the 
appellant reported that he started sniffing glue at age 12, 
and started abusing alcohol and illicit street drugs at age 
15.

The appellant reported to the evaluator at the June 1995 
evaluation that he was referred to the October 1969 mental 
evaluation because he "blew up" and felt out of control 
after being the subject of physical abuse, which included 
being put in a straight jacket while in a confinement or 
correctional custody facility.  The appellant also told the 
evaluator that he became disruptive and uncooperative, 
because he volunteered for Vietnam so he could be with his 
brother but was refused.

In his October 1995 substantive appeal, the appellant stated 
that he agreed that, in his normal state, he probably 
manifests a personality disorder, but his bipolar disorder 
manifests to the point of total disability.  Further, he 
avers that his military service would have been far more 
productive had military medical authorities properly 
diagnosed him as having a bipolar disorder and started him on 
proper medication.

The appellant received a VA mental evaluation in April 1998.  
The appellant reported that he dropped out of school in the 
8th grade at 16 years of age.  He later received his GED and 
had one year of college.  At the time of the evaluation, he 
was on his third marriage.  The appellant admitted to heavy 
use of alcohol up until four years prior to the evaluation, 
and street drug use up until 1979.  The appellant reported 
that, while in service, he refused to follow rules and that, 
although he was discharged with a general discharge, he did 
not request a discharge.  The appellant stated that he had 
held at least 23 different jobs in the prior 20 years, 
because he refuses to take directions and he has a very 
explosive temper.

Past psychiatric history elicited from the appellant 
reflected that he was diagnosed with ADD at age 12 and 
treated with ritalin.  He also reported multiple 
hospitalizations due to his explosive temper, as well as 
multiple suicide attempts.  The appellant also reported that 
his symptoms did not improve while taking lithium and 
tegretol but grew worse.  The appellant stated that he has 
always had problems getting along with authority figures, 
even as a child and teenager.

The evaluator observed that he was unable to elicit a history 
consistent with bipolar disorder.  The evaluator rendered a 
multi-axial diagnosis, which included an Axis I diagnosis of, 
Intermittent explosive disorder and antisocial personality 
traits.  The evaluator's assessment states that the 
information provided by the appellant was not particularly 
consistent with bipolar disorder, as the appellant's periods 
of explosiveness are sudden at onset and are not associated 
with manic episodes.  The evaluator expressed reluctance to 
diagnose the appellant with a personality disorder after only 
one visit, but noted definite strong antisocial personality 
traits exhibited by the appellant.  The examiner opined that 
none of the appellant's disorders were related to service, as 
he was having problems prior to entering service.

The appellant submitted an August 1998 rebuttal to the April 
1998 VA mental evaluation.  The appellant provided 
information which he stated he had just obtained from his 
mother.  Specifically, he related that his mother advised him 
that he was not diagnosed with or treated for ADD, or 
prescribed ritalin as he previously believed.  Instead, he 
was seen by a social worker when he was 10 years' old because 
of withdrawn behavior.  His mother attributed his behavior to 
her separation from the appellant's father.  The appellant 
repeated his assertion that he has had a bipolar disorder all 
along.

In support of the appellant's appeal, the appellant's VA 
therapist, a psychologist, submitted a rejoinder to the April 
1998 VA mental examination.  The therapist first noted what 
he viewed to be the three basic conclusions of the April 1998 
VA mental evaluation, which were: 1) the appellant's 
condition neither occurred in nor was caused by military 
service; 2) the appellant had an intermittent explosive 
disorder which existed prior to service and was not 
aggravated by military service; and, 3) the appellant's 
history does not support a diagnosis of bipolar disorder.  
The appellant's therapist essentially agreed with item 1, as 
he opined that, whether the appellant's diagnosis is 
personality disorder or bipolar disorder, it existed prior to 
the appellant's military service.  As concerns item 2, the 
appellant's therapist opined that it is plausible that the 
traumatic incidents in service claimed by the appellant 
aggravated his personality disorder and "undiagnosed bipolar 
disorder."  The therapist observed that the appellant's 
version of events appear to be supported by the fact that he 
was temporarily removed from his unit, evaluated by a 
psychiatrist, went AWOL by hiding on base, and later was 
confined.  The therapist also opines that the appellant's 
continuous problems throughout his life after discharge, 
including his multiple hospitalizations for detoxification 
and suicide attempts, also are evidence that the appellant's 
military service aggravated his pre-existing disorders.  The 
therapist connects this observation with the appellant's firm 
personal belief that that is the case.  The therapist notes 
the appellant's fixation on the idea that he would have had a 
more productive life had the Marines treated his condition.  
The therapist addressed item three by detailing how difficult 
it can be to diagnose bipolar disorder.

As part of the appeal process, the appellant was evaluated by 
a board of two VA fee basis psychiatrists.  At the first 
October 1999 psychiatric evaluation, the appellant related a 
long history of mood swings, with his lows being more severe 
than his highs.  He also reported a great problem with anger, 
which can result in a spending spree if he has money.  The 
appellant related that he had been off alcohol for several 
years, and he has occasional panic attacks.  The appellant 
reported that his first contact with counseling was with a 
psychologist when he was between 10 and 12 years' old, after 
his parents' divorce, as a result of misbehavior.  He 
reported some substance abuse; specifically, a history of 
heavy LSD, and methamphetamine, and alcohol use and abuse for 
about 10 years in the 1970s.  He smoked marihuana for 17 
years.  The appellant has been treated with various 
medications, to include lithium, tegretol, valproic acid, 
buspar, and wellbrutin.  His current medications include 
gabapentin and clonazepam.

Developmentally, the appellant reported his parents divorced 
when he was 10 or 12, and he acted out by refusing to attend 
school.  He claims his family moved 12 times in two years 
during that time of his life.  At 16 years of age in the 8th 
grade, he dropped out of school.  During his teenage years, 
he manifested considerable problems with either social 
anxiety of perhaps separation anxiety.  As reported earlier, 
he is on his third marriage.

The examiner interpreted psychological test data in the 
appellant's records as revealing average intelligence and no 
developmental academic deficits.  The examiner opined that 
the test results show overwhelming evidence of an Axis II 
diagnosis of an anti-social personality with borderline and 
dependent personality traits.  The appellant was well dressed 
and groomed.  His speech was goal directed with no loosening 
of association or flight of ideas.  He also related a belief 
that his current bipolar disorder and symptomatology are 
related to his military service.  The examiner rendered a 
multi-axial diagnosis of: Axis I, bipolar disorder, primarily 
depressed; history of alcohol dependence, in remission, 
history of polysubstance abuse, in remission, and history of 
oppositional defiant disorder of childhood; Axis II, anti-
social personality disorder along with mixed borderline and 
dependent personality traits; Axis III, hepatitis C by 
history, sleep apnea, orthopedic problems with hips, knees, 
and wrists; Axis IV, stressor moderate; Axis V, GAF = 60-65.

After reviewing all of the appellant's records and his 
current assessment, the examiner opined that the appellant's 
bipolar disorder developed in the late 1970s while he was 
using and abusing alcohol and illicit drugs.  The examiner 
also observed that, notwithstanding the appellant's childhood 
behavioral problems, he deemed the appellant's report of 
having been diagnosed with ADD as inaccurate.  Instead, the 
examiner opined that the appellant's behavior during his 
teenage years was due to family dysfunction, frequent moves, 
lack of stability, and lack of parental supervision when he 
most needed it.  Further, the examiner opined, the 
appellant's personality disorder likely was in the process of 
development during his teenage years.  After noting the 
current controversy regarding a diagnosis of a personality 
disorder prior to adulthood, the examiner opined that the 
appellant manifested the symptoms and signs of a personality 
disorder in his formative years.

As concerns the question of service connection, the examiner 
opined that the appellant's personality disorder and bipolar 
disorder is not a result of his 9 months in the Marine Corps.  
Instead, the examiner noted the fact that the appellant did 
not have a healthy childhood, with his teenage years being 
especially disruptive.  Further, the appellant's 
polysubstance abuse likely contributed to the onset of his 
bipolar disorder.  The appellant reported a strong family 
history of alcoholism and mood instability.  This genetic 
pre-disposition to bipolar disorder was uncovered during his 
10 years of severe and frequent marihuana, LSD, cocaine, and 
alcohol abuse.

At the second VA fee basis psychiatric examination, the 
appellant reported a history substantially similar to that at 
the first examination.  The examiner rendered a multi-axial 
diagnosis of: Axis I, bipolar disorder, mixed, alcohol 
dependence, in remission, polysubstance abuse, in remission; 
Axis II, antisocial personality traits; Axis III, hepatitis 
C; Axis IV, no psychosocial stressors, except hepatitis C and 
chronic mental condition; and Axis V, GAF = 60-65.  The 
examiner noted that, while the appellant's history is 
suggestive of an antisocial personality disorder, he was 
constrained to render an Axis II diagnosis of antisocial 
personality traits because he had only one visit with the 
appellant.  The examiner opined that, the etiology of the 
appellant's psychiatric disorder should not be attributed to 
any incident which he may have experienced in the Marine 
Corps.  Further, he opined that the appellant's bipolar 
disorder did not start until 1979, and that the appellant 
manifested personality problems during his service in the 
Marine Corps.

An April 2001 VA treatment note by a treating psychologist 
reflects an opinion that, if the appellant's reported history 
of his military service "is as he says it is," it is 
plausible that his bipolar disorder started in the Marine 
Corps and may have been aggravated by his military service.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  
When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2002).  Further, a preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).
Congenital or developmental defects, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).
The Board finds that the competent credible evidence of 
record shows that the appellant's acquired mental disorder 
was not incurred during or aggravated by his military 
service.  The Board first notes the August 1998 rejoinder 
submitted by the appellant's VA mental therapist.  It is 
noteworthy that he also opined that appellant's mental 
disorder existed prior to appellant's military service.  
However, the Board is not persuaded by his opinion that a 
bipolar disorder already was manifesting prior to appellant's 
service and the appellant's disorder (or disorders) was 
aggravated by his brief military service.  First, the 
therapist clearly states that his opinion primarily was based 
on the ultimate accuracy of the appellant's reported history.  
Generally, diagnoses or professional opinions based solely on 
history are not deemed persuasive.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The therapist did, however, note 
entries in the appellant's records which appeared to 
substantiate the appellant's history.  
The complete evidence of record, however, reveals some 
additional information not reported by the appellant, as well 
as indicating that the therapist's interpretation of the 
known facts was inaccurate.  For example, the fact that the 
appellant was briefly confined as a result of an AWOL is not 
corroboration of his allegation that he was physically 
abused.  Moreover, the appellant was not solely AWOL from his 
place of duty for a brief period while concealed on his 
installation.  His personnel records reflect one AWOL 
commenced when he failed to return when due from authorized 
leave and was arrested in St. Louis, MO, and another when he 
failed to return on time from liberty.  Further, the SMRs and 
appellant's personnel records show that he was not referred 
to a psychiatrist for the reason inferred by his VA 
therapist.  The October 1969 consult clearly states that the 
appellant was referred because he was suspected of committing 
an offense for which service regulations required a mental 
evaluation.  Further, the October 1969 mental evaluation does 
not contain any report or claim by appellant that he was 
physically abused by other marines.  Second, the appellant's 
therapist did not render an opinion on how, if at all, the 
symptomatology manifested by the appellant during his 
military service deviated from any projected natural 
progression of any mental disorder the appellant had prior to 
service.  Finally, the appellant's therapist did not evaluate 
the significance of the appellant's rebellious behavior and 
substantial alcohol and illicit drug usage at a very early 
age as it relates to the question of whether his military 
service aggravated his preexisting disorder.
The two-psychiatrist board, on the other hand, assessed the 
appellant and reviewed all of his records.  Both opined that 
the appellant's bipolar disorder did not manifest until 
several years after his discharge from military service, and 
that it was not related in any way to his military service.  
Further, they both agreed that, as a result of the 
appellant's dysfunctional family environment, the appellant 
manifested well defined signs and symptoms of a personality 
disorder in his early formative and teenage years prior to 
his entry into military service.  For the reasons set forth, 
the Board finds more persuasive, the VA psychiatric board's 
opinion that the appellant's bipolar and antisocial 
personality disorder/traits are not related to his brief 
military service.  See Winsett v. West, 11 Vet.App. 420, 424-
25.
It is further noted that compensation benefits are not paid 
for personality disorders.  38 C.F.R. § 3.303(c).  If there 
is a personality disorder with a superimposed acquired 
disorder during service, the acquired disorder could be 
service connected.  That is not shown in this case.  Rather, 
the first finding of an acquired disorder is some years after 
service, with only a personality disorder shown in service.
Therefore, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
The competent credible evidence of record shows the 
appellant's acquired mental disorders were not incurring 
during, or aggravated by, his military service.  38 U.S.C.A. 
§§ 1110, 1153, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2002).


ORDER

Entitlement to service connection for an acquired mental 
disorder (claimed as bipolar disorder) is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

